Citation Nr: 0003521	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-08 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for ptosis, bilateral, 
with corrective surgery.  

2.  Entitlement to service connection for arthritic problems.  

3.  Entitlement to service connection for recurrent iritis, 
secondary to rheumatoid arthritis, HLA-B27 positive uveitis 
in the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1963 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

The Board notes that in the appellant's June 1998 substantive 
appeal, the appellant raised the issue of entitlement to 
service connection for cataracts.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
ptosis, bilateral, with corrective surgery, is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The claim of entitlement to service connection for 
arthritic problems is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

3.  There is no competent medical evidence of a nexus between 
any recurrent iritis, secondary to rheumatoid arthritis, HLA-
B27 positive uveitis in the right eye, and the appellant's 
period of active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
ptosis, bilateral, with corrective surgery is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
arthritic problems is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The appellant's claim for service connection for 
recurrent iritis, secondary to rheumatoid arthritis, HLA-B27 
positive uveitis in the right eye, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) ptosis, bilateral, with corrective 
surgery, and (2) arthritic problems.  

I.  Factual Background

The appellant's service medical records show that in January 
1964, the appellant was diagnosed with bilateral ptosis and 
subsequently underwent corrective surgery.  Following his 
surgery, it was noted that the appellant's corneas were 
markedly improved.  The records reflect that in April 1964, 
the appellant was diagnosed with male Turner's syndrome, 
otherwise known as Noonan's syndrome.  In June 1965, it was 
noted that the appellant's Turner's syndrome was a congenital 
syndrome with numerous symptoms, including low set ears, 
bilateral ptosis, and short broad hands and digits.  
According to the records, in March 1981, the appellant was 
treated after complaining of pain in his neck, right hip, and 
lower back.  At that time, he stated that he had stiffness in 
his neck and in the joints of his left arm and fingers, with 
weakness in his left hand and left leg.  The appellant noted 
that he had recently recovered from the flu.  The physical 
examination showed that the appellant's neck was supple 
except for a "wobbled neck."  The appellant flexed his neck 
without any difficulty.  There was tenderness in the T-1 
area, up to T-6.  The assessment was of pain in the thoracic 
spine and left hip, with degenerative joint disease.  

The service medical records show that in June 1982, the 
appellant was treated after complaining of drooping lids over 
the past year.  At that time, he gave a history of Noonan's 
syndrome with ptosis.  The appellant stated that he was 
status-post ptosis surgery in 1967.  The physical examination 
shows that the appellant's pupils were 3/3, and there was no 
Marcus Gunn.  It was noted that the appellant used frontalis 
for lid elevation.  The assessment was of Noonan's syndrome.  
The examining physician noted that the appellant's ptosis was 
a problem, and that the appellant's very best visual acuity, 
in both eyes, was 20/40.  The records reflect that in May 
1982, the appellant requested that his prescription for 
Motrin be refilled.  At that time, he stated that he used the 
Motrin for "arthritis" in his shoulders.  According to the 
records, in August 1982, the appellant underwent surgery for 
his bilateral ptosis.  At that time, he gave a history of his 
male Turner's syndrome, which was marked by high hyperopia, 
cryptorchism, and ptosis.  The appellant indicated that he 
had undergone surgery for his ptosis in 1966, and that at 
present, he had falling lids in both eyes.  He requested 
surgical correction of his falling lids.  Thus, in August 
1982, the appellant underwent a bilateral frontalis sling 
procedure.  Following the surgery, he was diagnosed with 
bilateral ptosis.  

The appellant's separation examination, dated in August 1983, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had, 
swollen or painful joints, eye trouble, arthritis, 
rheumatism, or bursitis, the appellant responded "yes."  At 
that time, the appellant stated that he had pain in his left 
leg and back due to arthritis.  The examining physician noted 
that the appellant had undergone surgery in order to have his 
eye lids raised.  The examiner further indicated that the 
appellant had male Turner's syndrome, which included ptosis, 
and a history of arthritis in his left leg and back.  The 
appellant's eyes were clinically evaluated as abnormal.  The 
examiner further indicated that the appellant had joint pain 
in his left leg and back.   

In September 1984, the appellant underwent a VA examination.  
At that time, he stated that he had male Turner's syndrome 
and ptosis of the eyelids.  The appellant indicated that he 
had had two surgeries in order to correct his drooping 
eyelids.  The examining physician noted that upon a review of 
the record, the appellant was prone to "various orthopedic 
and arthritic complaints."  The appellant stated that at 
present, he had neck pain and occasional aches involving his 
hands, lower back, right hip, and his right knee.  He 
reported that his shoulders also bothered him.

The physical examination showed that the appellant's pupils 
were equal, round, and reactive to light and accommodation 
(PERRLA), and his extraocular muscles were intact.  There did 
not appear to be any "greatly noticeable ptosis of the 
eyelids."  Examination of the shoulders revealed no external 
deformity, and the appellant exhibited a full range of 
motion.  Elevation was to 80 degrees, abduction was to 180 
degrees, internal rotation was to 90 degrees, and external 
rotation was to 90 degrees.  There was no limitation of range 
of motion of the cervical spine.  The diagnoses included the 
following: (1) Noonan's syndrome, male Turner's syndrome, (2) 
orthopedic problems secondary to Noonan's syndrome, 
subjectively involving the appellant's cervical spine and 
right shoulder, and to a lesser extent, the appellant's low 
back, hands, right knee, and right hip, and (3) history of 
operation for ptosis, secondary to Noonan's syndrome.  

In the appellant's September 1984 VA examination, x-rays were 
taken of his right shoulder and cervical spine.  The x-ray of 
his right shoulder was interpreted as showing no joint 
calcification, fracture, dislocation, or focal bony lesions.  
The impression was of a normal right shoulder.  The x-ray of 
his cervical spine was interpreted as showing small anterior 
osteophytes in the lower cervical spine, with minimal disc 
space narrowing at C4-5, C5-6, and C6-7.  No other 
abnormalities were seen.  The impression was of minimal 
osteophytosis and disc space narrowing, lower cervical spine, 
consistent with degenerative changes.  

In November 1984, the RO received x-rays from the VA Medical 
Center (VAMC) in San Francisco, dated in August 1984.  An x-
ray of the appellant's chest was interpreted as showing mild 
demineralization of the thoracic spine.  There was a mild 
scoliosis with concavity to the left.  The impression was of 
demineralization and degenerative changes of the thoracic 
spine, as described above.  An x-ray of the appellant's right 
shoulder was reported to be within normal limits.  An x-ray 
of the appellant's cervical spine was interpreted as showing 
disc space narrowing at C4-5 and C6-7, which was minimal, and 
no associated osteophytes were seen.  

Outpatient treatment records from the Silas B. Hays Army 
Community Hospital, from December 1983 to November 1993, show 
that in January 1984, an x-ray was taken of the appellant's 
cervical spine.  The x-ray was interpreted as showing disc 
space narrowing at the C4-5, C5-6, and C6-7 level.  Anterior 
osteophytes were identified at C5-6 and C6-7.  Uncinate 
process hypertrophy was identified at C6 and C7, which were 
consistent with degenerative disc changes.  The records 
reflect that in April 1987, the appellant had an x-ray taken 
of his cervical spine.  At that time, the x-ray was 
interpreted as showing marked degenerative changes of the mid 
and lower cervical spine.  Disc space narrowing was seen at 
C4-5, C5-6, and C6-7.  Intervertebral foraminal encroachment 
was seen bilaterally at C5-6 and C6-7.  The degree of the 
degenerative changes was very similar.  The impression was of 
degenerative changes of the cervical spine.  According to the 
records, in January 1990, the appellant had an x-ray taken of 
his lumbosacral spine.  At that time, the x-ray was 
interpreted as showing normal disc spaces and vertebral body 
heights.  There appeared to be a squaring of the vertebral 
bodies along with early osteophyte formation, which could 
have possibly represented degenerative changes, but could 
have also represented ankylosing spondylitis.  The remainder 
of the lumbar spine was unremarkable.  

The Silas B. Hays Army Community Hospital records reflect 
that in May 1990, the appellant had a computed tomography 
(CT) scan of the cervical spine.  At that time, the 
impression was of mild degenerative changes of the cervical 
spine, with slight bony encroachment on the right at 
approximately the C6-C7 level, upon the subarticular canal.  
There was no definite herniated nor bulging disc material.  
The records also reflect that in June 1991, the appellant had 
a CT scan of the mid and lower lumbar spine.  The impression 
was of degenerative disease of the left facet joint at the 
L5-S1 level, with mild encroachment upon the left 
subarticular canal.  According to the records, in July 1991, 
the appellant had a CT scan of the cervical spine.  At that 
time, the impression was of mild degenerative changes of the 
cervical spine, with no bony encroachment upon the spinal 
canal, nor upon the intervertebral foramina. 

The records from the Silas B. Hays Army Community Hospital 
show that in August 1991, an x-ray was taken of the 
appellant's lumbosacral spine.  The impression was of disc 
narrowing at L5-S1.  The records reflect that in October 
1991, the appellant had a second CT scan taken of his lumbar 
spine.  At that time, the scan was interpreted as showing 
hypertrophic spur formation along the anterior portion of the 
L3-L4 vertebra bodies.  There was sclerosis and hypertrophic 
new bone formation along the margins of the apophyseal joints 
between L3-L4, between L4-L5, and between L5-S1.  There was 
no significant spinal stenosis.  According to the records, 
the appellant also had an x-ray taken of his left shoulder 
which was interpreted as showing a coracoclavicular bony 
projection, with the formation of a relative joint space 
between the projection and the coracoid process of the 
scapula.  The acromioclavicular joint space appeared 
radiographically benign.  The records further reflect that 
the appellant had an x-ray taken of his hands.  The x-ray was 
interpreted as showing that the majority of the distal 
interphalangeal joint spaces demonstrated a mild degree of 
narrowing, with small marginal osteophytes.  The osteophytes 
were associated with slight radical deviations involving the 
distal interphalangeal joint spaces of the left second and 
fifth digits, and the right fifth digit.  The appearance was 
consistent with osteoarthritic changes.  

A private medical statement from E.J.K., M.D., dated in April 
1993, shows that at that time, the appellant was treated 
after complaining of pain in his left shoulder and back.  At 
that time, the appellant noted that he had recently been 
involved in an automobile accident and that following the 
accident, he developed pain in his chest and arm.  The 
impression was of a cervical strain syndrome, with contusion 
of the chest and lateral ribs.  

In November 1995, the RO received additional service medical 
records for the appellant.  The additional records show 
intermittent treatment for the appellant's male Turner 
syndrome.  


II.  Analysis

The Board notes that a review of the record reflects that the 
appellant has been diagnosed with Noonan's syndrome, as shown 
by the September 1984 VA examination.  In addition, the Board 
further observes that it appears that the appellant was first 
diagnosed with Noonan's syndrome during service.  According 
to the appellant's service medical records, the appellant's 
enlistment examination, dated in August 1963, is negative for 
any complaints or findings of Noonan's syndrome.  Moreover, 
in April 1964, the appellant was diagnosed with male Turner's 
syndrome, otherwise known as Noonan's syndrome.  The 
appellant's service medical records further reflect that in 
June 1965, it was noted that the appellant's Turner's 
syndrome was a congenital syndrome with numerous symptoms, 
including ptosis.  The records also show that the appellant 
underwent surgery for his ptosis twice, first in 1964 and 
again in August 1982.  Moreover, according to the records, 
the appellant sought intermittent treatment for arthritic 
complaints.  

As previously stated, in the appellant's September 1984 VA 
examination, the appellant was diagnosed with Noonan's 
syndrome.  At that time, the appellant was also diagnosed 
with the following: (1) orthopedic problems secondary to 
Noonan's syndrome, subjectively involving the appellant's 
cervical spine and right shoulder, and to a lesser extent, 
the appellant's low back, hands, right knee, and right hip, 
and (2) history of operation for ptosis, secondary to 
Noonan's syndrome.  In addition, the evidence of record shows 
that the appellant has been diagnosed with numerous arthritic 
conditions including the following: (1) demineralization and 
degenerative changes of the thoracic spine, (2) minimal 
osteophytosis and disc space narrowing of the lower cervical 
spine, consistent with degenerative changes, (3) disc space 
narrowing at the C4-5, C5-6, and C6-7 level, and (4) 
degenerative disease of the left facet joint at the L5-S1 
level, with mild encroachement upon the left subarticular 
canal.  

The Board observes that in light of the above, the appellant 
has presented evidence of a current diagnosis of Noonan's 
syndrome, which is a congenital syndrome.  The Board further 
notes that the evidence of record suggests that the 
appellant's Noonan's syndrome was aggravated by service.  The 
appellant was originally diagnosed with Noonan's syndrome 
during service.  In addition, while he was in the military, 
he underwent two operations for his bilateral ptosis, and he 
sought intermittent treatment for arthritic complaints.  The 
Board further notes that in the appellant's September 1984 VA 
examination, he was diagnosed with orthopedic problems 
secondary to Noonan's syndrome and a history of operation for 
ptosis, secondary to Noonan's syndrome.  In regards to the 
appellant's orthopedic problems, it is the Board's 
determination that the evidence of record suggests that the 
appellant's orthopedic problems include his arthritic 
conditions.  Therefore, since there is evidence sufficient to 
lend plausible support to the appellant's claims, the Board 
is of the opinion that the appellant's claims of service 
connection for ptosis, bilateral, with corrective surgery, 
and service connection for arthritic complaints, are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  See Gaines v. Brown, 11 Vet. App. 353, 
357 (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); and Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See also O.G.C. Precedent 67-90. 55 Fed Reg. 43253 (1990); 
O.G.C. Precedent 82-90, 55 Fed. Reg. 45711 (1990). 


B.  Entitlement to service connection for 
recurrent iritis, secondary to rheumatoid 
arthritis, HLA-B27 positive uveitis in 
the right eye.  

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of iritis, rheumatoid arthritis, 
and/or HLA-B27 positive uveitis in the right eye.  The 
appellant's separation examination, dated in August 1983, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had, 
swollen or painful joints, eye trouble, arthritis, 
rheumatism, or bursitis, the appellant responded "yes."  At 
that time, the examining physician noted that the appellant 
had undergone surgery in order to have his eye lids raised.  
The examiner further indicated that the appellant had male 
Turner's syndrome, which included ptosis.  The appellant's 
eyes were clinically evaluated as abnormal.  The appellant's 
distant vision was 20/200, bilaterally, and corrected to 
20/30, bilaterally.  The examining physician noted that the 
appellant's eyesight was worse.

In November 1995, the RO received additional service medical 
records for the appellant.  The records are negative for any 
complaints or findings of iritis, rheumatoid arthritis, 
and/or HLA-B27 positive uveitis in the right eye.

Private medical records from R.C.H., M.D., from July 1995 to 
September 1996, show that in August 1995, the appellant was 
treated with acute iritis in the right eye which was 
"better."  The records reflect that in September 1996, the 
appellant was treated after complaining of horizontal 
diplopia.  At that time, the physical examination showed that 
the appellant's corneas were clear except for a few fine 
"KP" in the right eye.  There was good lid closure.  The 
impression was of recurrent iritis, secondary to rheumatoid 
arthritis.

In December 1996, the appellant underwent a VA examination.  
At that time, he stated that in 1963, he had undergone eyelid 
surgery for ptosis in both eyes.  The appellant indicated 
that his surgery was repeated in 1982 because his ptosis had 
recurred.  The appellant noted that at present, he was being 
treated for dry eye and had to use artificial tears.  He 
reported that he was extremely far sighted in both eyes, and 
that he took two percent homatropine in the right eye and one 
percent "Pred Forte."  The examining physician noted that 
the "Pred Forte" was taken every two hours for acute "HLA-
B27 positive uveitis" ankylosis spondylitis (doubt Reiter's 
disease) (questionable).  The appellant indicated that after 
his service in Vietnam, he developed arthritis.  According to 
the appellant, at present, he had pain in the multiple joints 
of the arms and legs.  The examiner stated that whether the 
appellant's complaints were related to his current HLA-B27 
positive uveitis and arthropathy was not known.  The examiner 
noted that the appellant did not have any diplopia or visual 
field defects.  

Upon physical examination, the appellant was 20/40 +2 far 
corrected in the right eye, and 20/30 -1+1 far corrected in 
the left eye.  At "near," the appellant was "J1" with his 
glasses.  The appellant's right cornea was clear, and there 
were no keratic precipitates.  The anterior chamber was 
quiet, with no flare, but he had deposits of posterior iris 
material on his anterior lens capsule.  The appellant had 
synechia at "5:30," which was not broken by dilating eye 
drops, and the anterior vitreous was quiet.  The left eye 
looked within normal limits and had a normal pupil, with no 
evidence of any iridocyclitis.  The diagnoses included the 
following: (1) HLA-B27 positive uveitis in the right eye, 
which was probably ankylosing spondylitis, (2) high 
hyperopia, and (3) presbyopia.  The examiner stated that the 
appellant's ankylosing spondylitis had recurred twice and 
appeared to be well-treated, even though he had synechia at 
"5:30" and did not seem to have any other complications of 
the uveitis glaucoma cataract vitreal or retinal damage.  

In the appellant's February 1998 NOD, the appellant stated 
that originally, he had had flare-ups of his iritis 
approximately once a year, but that at present, the flare-ups 
occurred almost monthly.  He indicated that at times, he was 
unable to tell if his eye problem was iritis or a minor eye 
irritation.  However, the appellant reported that whenever he 
sought treatment for his eye problem, he was always told that 
he had iritis.  The appellant noted that his treatment 
included eye drops four times a day.  He further stated that 
in 1964, he had to undergo eye lid surgery, and that in 1988, 
it was discovered that the stitches had broken.  According to 
the appellant, subsequently, he underwent a second eye lid 
surgery.  He reported that in 1994, it was once again 
determined that the sutures had broken.  The appellant stated 
that because of the two surgeries, scarring tissues had 
blocked his tear ducts, which had caused other complications 
such as dry eye.


II.  Analysis


The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for recurrent iritis, secondary to 
rheumatoid arthritis, HLA-B27 positive uveitis in the right 
eye, is well-grounded; that is, a claim which is plausible 
and capable of substantiation.  See 38 U.S.C.A. § 5107(a); 
Chelte v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is 
not well grounded, the appeal must fail and there is no 
further duty to assist in developing the facts pertinent to 
the claim.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza, 7 Vet. App. at 489, 504, 506 (1995); see also Epps v. 
Gober, 126 F.3d at 1468 (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To summarize, the appellant contends, in essence, that during 
service, he developed iritis and arthritic problems.  He 
states that at present, he has monthly flare-ups of his 
iritis and arthritic problems.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
recurrent iritis is related to service is not competent 
evidence.  

As previously stated, the appellant's service medical records 
are negative for any complaints or findings of iritis, 
rheumatoid arthritis, and/or HLA-B27 positive uveitis in the 
right eye.  The first medical evidence of iritis is in August 
1995, approximately 12 years after the appellant's separation 
from the military.  The private medical records from Dr. 
R.C.H. show that in August 1995, the appellant was treated 
with acute iritis in the right eye which was "better."  The 
records further reflect that in September 1996, the appellant 
was treated after complaining of horizontal diplopia.  At 
that time, the physical examination showed that the 
appellant's corneas were clear except for a few fine "KP" 
in the right eye.  There was good lid closure.  The 
impression was of recurrent iritis, secondary to rheumatoid 
arthritis.  In addition, in the appellant's December 1996 VA 
examination, the appellant was diagnosed with the following: 
(1) HLA-B27 positive uveitis in the right eye, which was 
probably ankylosing spondylitis, (2) high hyperopia, and (3) 
presbyopia. 

In light of the above, although the evidence of record shows 
that the appellant currently has recurrent iritis, secondary 
to rheumatoid arthritis, HLA-B27 positive uveitis in the 
right eye, the records do not show a nexus between any 
current iritis or HLA-B27 positive uveitis in the right eye, 
and any disease or injury in service.  As previously stated, 
there must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Therefore, as there is no competent 
medical evidence which shows that the appellant's current 
recurrent iritis, HLA-B27 positive uveitis in the right eye, 
is related to service, the appellant's claim of service 
connection for recurrent iritis, secondary to rheumatoid 
arthritis, HLA-B27 positive uveitis in the right eye, must be 
denied.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

The claim of entitlement to service connection for ptosis, 
bilateral, with corrective surgery, is well grounded.  

The claim of entitlement to service connection for arthritic 
problems is well grounded.  

Entitlement to service connection for recurrent iritis, 
secondary to rheumatoid arthritis, HLA-B-27 positive uveitis 
in the right eye is denied.  


REMAND

In regards to the appellant's claims for service connection 
for ptosis and service connection for arthritic complaints, 
as the appellant has submitted well-grounded claims, the VA 
has a duty to assist him in developing the facts pertinent to 
his claims.  38 U.S.C.A. § 5107(a).   

The Board notes that in light of the aforementioned evidence 
and the appellant's diagnoses of orthopedic problems, 
secondary to Noonan's syndrome, and a history of operation 
for ptosis, secondary to Noonan's syndrome, it is the Board's 
conclusion that additional actions and development must be 
undertaken by the RO prior to further appellate review.  The 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claims includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, the Board is of 
the opinion that another VA examination, as specified in 
greater detail below, should be performed.


Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the appellant 
for a comprehensive VA examination by an 
appropriate specialist to determine the 
nature and extent of his Noonan's 
syndrome.  The examiner is requested to 
review the claims file, including the 
appellant's service medical records.  All 
necessary special studies or tests are to 
be accomplished, including x-rays.  In 
reviewing the appellant's case, the 
examiner is further requested to offer an 
opinion as to whether the appellant's 
diagnosed ptosis and arthritic problems, 
to include arthritis of the cervical, 
thoracic, and lumbar sections of the 
spine, are features of his Noonan's 
syndrome.  If so, did the appellant's 
Noonan's syndrome worsen during service?  
If the condition worsened during service, 
was it due to the natural progression of 
the condition or could it be contributed 
to the appellant's period of service?  In 
the alternative, the examiner is also 
requested to offer an opinion as to 
whether any current disability manifested 
by degenerative joint disease, to 
specifically include the cervical, 
thoracic, and lumbar sections of the 
spine, had its onset during the 
appellant's period of active duty 
service, taking into consideration the 
appellant's service medical records and 
the findings noted therein.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the examination report is not 
responsive to the Board's questions, 
corrective action should be taken.  
Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for ptosis, bilateral, with 
corrective surgery and entitlement to 
service connection for arthritic 
problems.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of the case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



